Case 1:19-cv-09365-AKH Document 1-13 Filed 10/09/19 Page 1 of 7

SURROGATE'S COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

In the Matter of DALIA GENGER, trustee of the ORLY
GENGER 1993 TRUST, FILE NO. = 2008-0017/E

Petitioner,
Hon. Nora S. Anderson
- against -

ORLY GENGER, ARIE GENGER, GLENCLOVA
INVESTMENT COMPANY, TR INVESTORS, LLC, NEW
TR EQUITY I, LLC, NEW TR EQUITY I, LLC, TRANS- NOTICE OF MOTION
RESOURCES, INC., ARNOLD BROSER, DAVID
BROSER, JOHN DOES 1-20, and JANE DOES 1-20,

Respondents.

 

 

PLEASE TAKE NOTICE THAT upon the Memorandum of Law in Support of
the TR Entities' Motion to Dismiss the Petition for Turnover of Trust Property and Other Relief,
the Affirmation of John Boyle in Support dated February 5, 2018 and all exhibits attached
thereto, the Affirmation of Mark S. Hirsch in Support dated February 5, 2018, and all prior
pleadings and proceedings heretofore, respondents Glenclova Investment Company, TR
Investors, LLC, New TR Equity I, LLC, New TR Equity II, LLC, and Trans-Resources LLC
(collectively the "TR Entities") will move this court, sitting at 31 Chambers Street, New York,
New York 10007, on February 27, 2018, at 10:00 a.m. or as soon thereafter as counsel can be
heard, for an Order pursuant to CPLR 213, CPLR 214, CPLR 311, CPLR 311-a, CPLR 3016(b),
CPLR 3211(a) (1), (3), (4), (5), (7) and (8), and SCPA 301 dismissing the Petition of Dalia

Genger as Trustee as against the TR Entities.
Case 1:19-cv-09365-AKH Document 1-13 Filed 10/09/19 Page 2 of 7

PLEASE TAKE NOTICE that pursuant to CPLR 2214(b), answering papers, if

any, and cross-motion, if any, must be served upon the undersigned at least seven (7) days before

the return date of this motion.

Dated: February 6, 2018
New York, NY

To:

JUDITH LISA BACHMAN, ESQ.
254 S. Main Street, Suite 306
New City, New York 10956

(845) 639-3210

Attorney for Petitioner Dalia Genger

KELLEY DRYE & WARREN LLP
John Dellaportas

101 Park Avenue

New York, NY 10178

(212) 808-5000

Attorneys for Sagi Genger

Four Times Square

SKADDEN, ARPS, SLATE,

   

ew York, New York 10036

(212) 735-3000
john.boyle@skadden.com

Attorneys for Respondents Glenclova
Investment Co., TR Investors, LLC, New TR
Equity I, LLC, New TR Equity I, LLC, and

Trans-Resources LLC

KASOWITZ BENSON TORRES LLP
Michael Paul Bowen

1633 Broadway

New York, New York 10019

(212) 506-1700

Attorneys for Respondent Orly Genger

STEVEN RIKER, ESQ.

One Grand Central Place, 46th Floor
New York, NY 10165

(212) 661-6410

Guardian Ad Litem
Case 1:19-cv-09365-AKH Document 1-13 Filed 10/09/19 Page 3 of 7

SURROGATE'S COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

In The Matter of DALIA GENGER, Trustee of File No. 2008-0017/E
the ORLY GENGER 1993 TRUST,
Hon. Nora 8. Anderson
Petitioner,

- against -

ORLY GENGER, ARIE GENGER,
GLENCLOVA INVESTMENT COMPANY,
TR INVESTORS, LLC, NEW TR EQUITY I
LLC, NEW TR EQUITY II, LLC, TRANS-
RESOURCES, INC., ARNOLD BROSER,
DAVID BROSER, JOHN DOES 1-20, and
JANE DOES 1-20,

3 .

Respondents.

STATE OF NEW YORK )
COUNTY OF NEW YORK es

Julie M. Thaxton, being duly sworn, deposes and says:

1. That deponent is over eighteen years of age, not a party to the action
and is employed by Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square,
New York, NY 10036.

2. That on the 6th day of February 2018, deponent served a true copy of

the

e Notice of Motion,

e Affirmation of John Boyle in Support of the TR Entities’ Motion to Dismiss the

Petition For Turnover of Trust Property and Other Relief with the annexed
Exhibits A-L,

e Affirmation of Mark S. Hirsch in Support of Motion to Dismiss and
Case 1:19-cv-09365-AKH Document 1-13 Filed 10/09/19 Page 4 of 7

e Memorandum of Law in Support of the TR Entities' Motion to Dismiss the
Petition for Turnover of Trust Property and Other Relief Filed on June 14,
2016, by Dalia Genger as Trustee of the Orly Genger 1993 Trust

by Federal Express, overnight delivery upon:

Judith Lisa Bachman, Esq.
254 S. Main Street, Suite 306
New City, New York 10956

Kelley Drye & Warren LLP
John Dellaportas

101 Park Avenue

New York, NY 10178

Kasowitz Benson Torres LLP
Michael Paul Bowen

1633 Broadway

New York, NY 10019

Steven Riker, Esq.
One Grand Central Place, 46th Floor

New York, NY 10165
4 (ag M Vrain

Julie M. Thaxton

Sworn to before me this

6th fics: 2018,

Methew Kae e NG
Notary Public, State of New York

Reg. No. 01K06211943
Qualified in New York County
Commission Expires Sept. 23, 2021
Case 1:19-cv-09365-AKH Document 1-13 Filed 10/09/19 Page 5 of 7

oo00E-Sez (742)
9€001 MYOA MAAN ‘WHOA MAN
3YWNOS SAWIL YNOS

‘OT1 SSOUNOSAY-SNVAL Pue ‘D771 ‘I ALINOS UL MAN ‘OTT 1 ALINDS YL MAN
‘OTT ‘SYOLSAANI YL “OD LNAWLSSANI VAOTONATS YOJ SAANYOLLV

dT11 W014 9 YSHOVaW ‘ALVIS ‘Sduy ‘NJagvxS

 

 

NOILOW 4O AOLLON

 

 

‘s}uapuodsay

‘0Z- SHO0 SNVP puke ‘0Z-L S400 NHOP ‘N3SONd

GIAVG ‘YSSONE GIONNV “ONI ‘SSONNOSSY-SNVUYL ‘OTT ‘I ALINOA
YL MAN ‘O71 ‘| ALINOS UL MAN ‘OTT ‘SHOLSSANI YL 'ANVdWOD
LNAWLSAANI VAOTONAT9 'YS9DNA9 SINV 'YSONAD AYO

-jsurebe-
‘JBUOHad

‘ISNYL
€661 YSONAO A1HO AU} JO 9E}SN “YAONAS VITV JO JeHEW Ou} U]

 

 

MHOA MAN 40 ALNNOO
MYOA MAN dO SLVLS AHL AO LYNOD SiALVOONNNS

A/Z400-8002 ON its
Case 1:19-cv-09365-AKH Document 1-13 Filed 10/09/19 Page 6 of 7

SURROGATE'S COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

In The Matter of DALIA GENGER, Trustee of File No. 2008-0017/E
the ORLY GENGER 1993 TRUST,
Hon. Nora 8. Anderson
Petitioner,

- against -

ORLY GENGER, ARIE GENGER,
GLENCLOVA INVESTMENT COMPANY,
TR INVESTORS, LLC, NEW TREQUITY TL, :
LLC, NEW TR EQUITY II, LLC, TRANS-
RESOURCES, INC., ARNOLD BROSER,
DAVID BROSER, JOHN DOES 1-20, and
JANE DOES 1-20,

Respondents.

STATE OF NEW YORK )
COUNTY OF NEW YORK *

Julie M. Thaxton, being duly sworn, deposes and says:

1. That deponent is over eighteen years of age, not a party to the action
and is employed by Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square,
New York, NY 10036.

2. That on the 6th day of February 2018, deponent served a true copy of

the

e Notice of Motion,

e Affirmation of John Boyle in Support of the TR Entities' Motion to Dismiss the

Petition For Turnover of Trust Property and Other Relief with the annexed
Exhibits A-L,

e Affirmation of Mark S. Hirsch in Support of Motion to Dismiss and
Case 1:19-cv-09365-AKH Document 1-13 Filed 10/09/19 Page 7 of 7

¢ Memorandum of Law in Support of the TR Entities' Motion to Dismiss the
Petition for Turnover of Trust Property and Other Relief Filed on June 14,
2016, by Dalia Genger as Trustee of the Orly Genger 1993 Trust

by Federal Express, overnight delivery upon:

Arnold Broser
5371 Fisher Island Drive
Miami Beach, FL 33109

Arie Genger
17001 Collins Avenue
Sunny Isles Beach, FL 33160

Gilic M Sato —

Julie M. Thaxton
Sworn to before me this

6th day of February 2018.

<Mitthew Koenig
Notary Public, State of New York
Reg. No. 01K06211943
Qualified in New York County
Commission Expires Sept. 23, 2021

 
